Citation Nr: 0311010	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 26, 1993, for 
the award of special monthly compensation (SMC) at the (r)(1) 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1982.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, in 
October 1998 that denied the claimed benefits.  

In February 2001, a hearing was held at the RO before M. 
Sabulsky, who is the Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

It should be noted that this case was previously before the 
Board in March 1998 on the issue of entitlement to an 
effective date earlier than March 26, 1993, for the grant of 
a 100 percent rating for the veteran's service-connected 
bowel dysfunction.  The Board recharacterized the issue to 
include the question of whether a November 1984 rating 
decision was clearly and unmistakably erroneous in assigning 
a 60 percent evaluation for the veteran's service-connected 
bowel dysfunction and Remanded the case in March 1998 for the 
RO to formally adjudicate the latter issue.  By a rating 
decision in October 1998, the RO increased the rating for the 
veteran's bowel dysfunction disability to 100 percent 
disabling, effective from the day following his separation 
from service in June 1982.  As noted by the RO, that action 
constituted a full grant of the benefits the veteran had 
sought on appeal.  

The October 1998 rating decision also determined that the 
criteria for SMC at the (r)(1) rate on account of the need 
for aid and attendance were not met prior to March 26, 1993.  
The veteran has appealed that aspect of the October 1998 
rating decision.  

The Board also notes that communication received from the 
veteran in June 2002 has raised the issue of entitlement to 
an effective date earlier than March 26, 1993, for service 
connection for hammertoe of the right great toe with 
onychomycosis and tinea pedis of both feet, evaluated 10 
percent disabling.  That issue has not previously been 
adjudicated and so is referred to the RO for appropriate 
consideration.  

In January 2003, the veteran's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
2002) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In February 2003, 
the expert medical opinion was received and was referred to 
the veteran through his representative for review and the 
submission of any additional evidence or argument.  In April 
2003, the veteran's representative submitted a written 
statement on behalf of the veteran.  

In a September 2002 statement, the veteran raised the matter 
of whether there was some type of error in the rating of his 
service-connected hammertoe of the right great toe with 
onychomycosis and tinea pedis, both feet, currently evaluated 
as 10 percent disabling.  In the February 2003 medical 
opinion, the VHA expert indicated that "tinea and claw toes 
are two entirely different conditions."  This matter is 
referred to the RO for appropriate action.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995) (service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran had loss of 
bowel and bladder control and loss of use of his left foot in 
June 1982.  

2.  Entitlement to SMC at the (r)(1), effective from March 
26, 1993, has been established, based on loss of use of the 
right foot and the need for the regular aid and attendance of 
another person.  

3.  The credible medical evidence does not show that there 
was loss of use of the veteran's right foot prior to March 
26, 1993.  

4.  The evidence does not show that the veteran's service-
connected disabilities required the aid and attendance of 
another person prior to March 26, 1993.  


CONCLUSION OF LAW

The criteria for special monthly compensation at the (r)(1) 
rate were not met prior to March 26, 1993.  38 U.S.C.A. 
§§ 1114(r)(1), 5107 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1998 rating decision, June 1999 statement of the 
case, the supplemental statement of the case dated in April 
2002, and, in particular, the Board's May 2001 Remand, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  Specifically, the 
Board's May 2001 Remand indicated that what was needed to 
substantiate the claim on appeal was evidence showing loss of 
use of the veteran's right foot and the need for the regular 
aid and attendance of another person prior to March 26, 1993.  
The Remand informed the veteran that VA would assist him in 
obtaining the records of any treatment for his service-
connected disabilities that had not already been secured, VA 
treatment records in particular.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the Board's May 2001 Remand, the RO wrote to the 
veteran requesting that he furnish the names and addresses of 
any health care providers who had treated him for his 
service-connected disabilities since 1982.  The veteran did 
not identify any additional records that VA might obtain.  He 
did, however, submit recent reports and treatment records 
from two private physicians.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal, including at a personal hearing that was 
conducted before the undersigned Member of the Board at the 
RO.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  



Analysis

The administrative procedure in this case may be summarized 
as follows:  A rating decision in November 1982 established 
service connection for several disabilities, most of which 
had resulted from in-service surgery for a herniated nucleus 
pulposus (HNP) at L3-L4.  A 60 percent rating was assigned 
for postoperative residuals of the HNP, a 60 percent 
evaluation was assigned for neurogenic bladder, a 60 percent 
rating was assigned for bowel dysfunction secondary to cauda 
equina syndrome, a 40 percent evaluation was assigned for 
paralysis of the left common peroneal nerve with footdrop, 
and a noncompensable rating was assigned for residuals of a 
fracture of the mandible.  In addition, the RO granted 
entitlement to special monthly compensation at the (k) rate 
both for loss of use of one foot and for loss of use of a 
creative organ.  All benefits were effective from the date of 
the veteran's separation from service in June 1982.  
Communication was received from the veteran in May 1983 in 
which he basically disagreed with the ratings assigned for 
residuals of the back surgery.  

Following a Remand by the Board, a rating decision in October 
1998 found that the veteran's appeal of the November 1982 
rating decision remained open, inasmuch as he was never 
furnished a statement of the case following receipt of his 
notice of disagreement.  The October 1998 rating decision 
increased the rating assigned for the veteran's bowel 
dysfunction to 100 percent disabling, effective from June 
1982.  The rating decision also granted special monthly 
compensation (SMC) at the (s) rate, effective from June 1982.  
In addition, the RO granted SMC at the (o) rate on account of 
paraplegia of both legs and loss of anal and bladder 
sphincter control, effective from March 26, 1993.  Further, 
the rating decision established entitlement to SMC at the R-1 
rate, effective from March 26, 1993, on account of the 
veteran's entitlement under section (o) and his need for the 
regular aid and attendance of another person.  

Inasmuch as entitlement to SMC based on loss of use of the 
left foot was previously established, effective from June 
1982, and considering the fact that a 100 percent rating has 
been in effect since June 1982 for loss of bowel and bladder 
control, entitlement to SMC at the (r)(1) rate prior to March 
26, 1993, turns on the earliest date as of which it is 
factually ascertainable that there was both (1) loss of use 
of the right foot and (2) the need for the regular aid and 
attendance of another.  38 U.S.C.A. § 1114(r)(1); 38 C.F.R. 
§ 3.400(o)(2).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i) (2002).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2002).  

The veteran's contention, expressed in multiple 
communications and at a personal hearing before the 
undersigned, is that his various disabilities are now 
essentially the same as they were in 1982 and that, 
therefore, the higher SMC rate-which has already been 
granted, effective from March 26, 1993-should be effective 
from June 1982.  

A VA outpatient report dated in January 1982 indicates that 
the veteran was able to transfer himself independently and 
was able to ambulate short distances with crutches.  He had 
to rely on a wheelchair, however, for most functional 
activities.  

On VA compensation examination in August 1982, the examiner 
reported that the veteran had severe pains in both legs, 
primarily the left, and left foot drop, resulting in complete 
loss of use of the left foot.  It was noted that he wore 
braces and ambulated to the examining room using two 
crutches.  Specifically, the examiner indicated that the 
veteran walked using his right leg to bear most of his 
weight.  There was obvious atrophy of the left thigh and leg, 
but the right leg muscles were well developed.  Muscle 
strength of the lower extremities was recorded as follows: 
flexion and extension of the right hip intact, left hip 
4+/5+; abduction and adduction, and internal and external 
rotation of the right hip 4+/5+, left hip 3+/5+; flexion and 
extension of the right knee 41/2+/5+, left knee 2-3+/5+; 
dorsiflexion of the foot and toes was intact on the right, 
absent on the left; plantar flexion of the foot and toes was 
4+/5+ on the right, ±/5+ on the left; eversion of the foot 
was intact on the right, absent on the left; inversion of the 
foot was 4+/5+ on the right, 1+/5+ on the left.  

The examiner also reported that, after the surgery in 
service, the veteran developed urinary retention, requiring 
intermittent catheterization, which the veteran did 
approximately 6 times per day.  The veteran had no sensation 
for bowel or bladder function and had to use bowel stimulants 
and fruits before he could have any bowel movement.  On 
rectal examination, there was no grip on voluntary 
contraction, but there was also no evidence of fecal or 
urinary incontinence.  

Another VA compensation examination was conducted in June 
1984.  The examiner stated that there was quadriceps weakness 
bilaterally, particularly on the left.  Patellar and Achilles 
reflexes were absent bilaterally.  There was faint plantar 
motor function of the left foot and ankle, but no 
dorsiflexion or peroneal function of the left foot.  The 
examiner did not further comment on the right foot, other 
than to note that there was obvious clawing of the toes of 
the right foot.  The report indicates that the veteran 
catheterized himself on a "daily-need basis."  He 
reportedly had little control of his bowels and wore a pad or 
diaper.  He also wore a knee cage on his right knee because 
of weakness.  It was noted that he ambulated slowly on 
Canadian crutches.  

In a June 1985 outpatient report, it was reported that the 
veteran still had weakness on dorsiflexion of the right foot.  
A March 1986 VA urology clinic record states that the veteran 
was catheterizing himself 4-6 times a day.  It was noted that 
he was ambulating on crutches in March and October 1986.  

Subsequent outpatient records during the 1980s and early 
1990s show periodic visits for medication refill, but do not 
contain pertinent clinical findings or descriptions of the 
veteran's functional limitation due to his service-connected 
disabilities.  

The veteran's request to reopen his claim, which includes the 
award of special monthly compensation at the (r)(1) rate, was 
received by the RO on March 26, 1993.  The veteran was 
subsequently provided several special VA examinations.  On 
neurology examination in April 1993, it was noted by history 
that the veteran had acute paralysis of both legs after he 
fell out of bed in 1979.  At the April 1993 examination, he 
complained of significant weakness in both legs, with left 
foot drop.  The impression included paralysis and weakness in 
the legs.  The diagnostic impression on orthopedic 
examination in April 1993 was, pertinently, marked lower 
extremity weakness.  The veteran reported at that time that 
he had developed pain and weakness involving the right knee 
over the past 5 years.  

A report dated in November 1996 notes, "No unusual 
problems."  In June 1999, an examiner states that the 
veteran did "self cath and bowel care" and was "doing 
well."  

In a February 2003 opinion, a VHA expert was requested to 
indicate whether loss of use of the right foot was shown 
prior to March 26, 1993.  The answer was negative.  

Although the RO has granted SMC for loss of use of both lower 
extremities (at the (o) rate), effective from March 26, 1993, 
and despite the veteran's contention that his various 
disabilities are currently essentially the same as they were 
in 1982, there simply is no medical evidence that is 
consistent with loss of use of his right foot prior to March 
26, 1993.  None of the medical records developed in the 1980s 
notes any significant/pertinent disability of the right leg; 
rather, the focus was particularly on the left leg.  During 
the period before March 26, 1993, the veteran was documented 
in the medical reports as able to ambulate sufficiently, 
albeit with the aid of crutches and a right knee brace.  The 
credible medical records do not reflect more than slight 
right leg muscle weakness prior to March 26, 1993.  The Board 
cannot find that no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  Thus, the veteran's lay 
recollections are outweighed by the contemporaneous medical 
records documenting the extent of right leg disability.  

Further, the fact that the veteran was apparently able to 
ambulate, to catheterize himself, and to conduct his own 
bowel and bladder care during the 1980s and early 1990s 
militates strongly against findings both of loss of use of 
the right foot and the need for the aid and attendance of 
another.  Moreover, the VHA expert, who had access to the 
veteran's complete claims file, did not conclude that there 
was loss of use any earlier than March 26, 1993.  In sum, the 
criteria for loss of use of the right foot or for 
helplessness were not met.  

More recent medical records, particularly reports from two 
private physicians in March 1999 and July 2001, indicate that 
the veteran is now essentially wheelchair-bound, supporting 
the conclusion that he has now lost the use of both legs.  

Nevertheless, the record does not support findings either of 
loss of use of the right foot or of the need for the aid and 
attendance of another person prior to March 26, 1993.  
Accordingly, the criteria for an award of SMC at the (r)(1) 
rate were not met prior to March 26, 1993.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date earlier than March 26, 1993, for an award 
of special monthly compensation at the (r)(1) rate is denied.  



		
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

